Order entered August 13, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00915-CV

                           IN THE INTEREST OF A.M., A MINOR

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF12-11107-U

                                             ORDER
       The reporter’s record in this termination of parental rights appeal is overdue. By postcard

dated July 28, 2014, we notified Court Reporter Elizabeth Griffin the reporter’s record was

overdue in this case. We directed Ms. Griffin to file the record within ten days and cautioned her

that any request for an extension must be submitted in writing explaining the extraordinary

reasons for the delay. To date, Ms. Griffin has not responded.

       Accordingly, we ORDER Elizabeth Griffin, Official Court Reporter for the 302nd

Judicial District Court, to file, within TEN DAYS, either (1) the reporter’s record; (2) written

verification that appellant has not requested the record; or (3) written verification that a contest

to the affidavit of indigency has been filed and sustained.

       Because this is a parental termination case, we remind both the trial court and Ms. Griffin

that it is the responsibility of the Court Reporter to prepare, certify, and timely file the reporter’s

record and that the trial court must direct Ms. Griffin to immediately commence the preparation
of the reporter’s record. The trial court must arrange a substitute reporter if necessary. TEX. R.

APP. P. 28.4(b)(1).

       We notify appellant that if we receive verification that no request for the record has been

made, or that appellant, if not indigent, has not paid for the record, the appeal will be submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Tena Callahan
       Presiding Judge of the 302nd Judicial District Court

       Elizabeth Griffin
       Official Court Reporter, 302nd Judicial District Court

       All parties



                                                     /s/      CAROLYN WRIGHT
                                                              CHIEF JUSTICE